 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW G. MORRIS
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:16-CR-00186-TLN
12                 Plaintiff,
                                                      FINAL ORDER OF FORFEITURE
13          v.
14   MARC CHRISTOPHER TURNER,
15                 Defendant.
16

17          WHEREAS, on April 19, 2018, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between plaintiff and

19 defendant Marc Christopher Turner forfeiting to the United States the following property:
20                     a. Lenovo Laptop Serial Number CB22782496;

21                     b. Hard disk drive Serial Number S1AKJD9S613590;

22                     c. Hard disk drive Serial Number WX80EC9TX431;

23                     d. LG cellphone Serial Number 411KPYR571074;

24                     e. Samsung cellphone, FCC ID: A3LSGHT399;

25                     f. Samsung cellphone, FCC ID: A3LSCHI545 with (2) SD cards;

26                     g. Samsung cellphone, FCC ID: A3LSMG530T; and

27                     h. Samsung cellphone, Serial Number A000002FADE7D6.

28          AND WHEREAS, beginning on April 24, 2018, for at least 30 consecutive days, the United
                                                 1
29                                                                                 Final Order of Forfeiture

30
 1 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

 2 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

 3 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

 4 validity of their alleged legal interest in the forfeited property;

 5          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

 6 property, and the time for any person or entity to file a claim has expired.

 7          Accordingly, it is hereby ORDERED and ADJUDGED:

 8          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 9 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, to be disposed of

10 according to law, including all right, title, and interest of Marc Christopher Turner.

11          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

12 United States of America.

13          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

14 property until it is disposed of according to law.

15          SO ORDERED this 3rd day of October, 2018.

16

17

18

19                                                       Troy L. Nunley
                                                         United States District Judge
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                        Final Order of Forfeiture

30
